This is an appeal from an award and decisions of the State Industrial Board noticed on October 9, 1936, and November 21, 1936, and February 25,1937. Respondent-carrier claims: 1. That the policy of insurance issued did not cover the employer for the operations in which he was engaged at the time of the accident, nor the location wherein the accident occurred. 2. The work in which the claimant was engaged at the time of the accident was in no way incidental to the business carried on by the employer as declared in the policy of insurance. Award reversed, and matter remitted to the State Industrial Board for the purpose of making an award against the employer and insurance carrier, with costs to the employer against the insurance carrier. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.